DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (Khoryaev), U.S. Publication No. 2013/0242889 in view of Lee et al. (Lee), U.S. Publication No. 2018/0270026.
Regarding Claims 7 and 9, Khoryaev discloses a terminal (i.e., wireless device 
720; see figure 14) comprising:
a transmission section (i.e., transceiver module 724) that transmits an uplink shared channel (PUSCH: Physical Uplink Shared Channel) by using a resource allocated by configuration information (see paragraph [0080]); and 
a control section (i.e., processing module 722) that performs repeated 
transmission of the PUSCH based on a number of times of repeated transmissions configured by the configuration information (see paragraph [0080]). 
Khoryaev fails to disclose wherein the control section controls omission of at least one transmission in the repeated transmission based on resource information.
(see paragraphs [0083] and [0087]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Lee’s invention with Khoryaev’s invention for improving service quality (see paragraph [0023] of Lee).
Regarding Claim 10, Khoryaev discloses a base station (i.e., node device 710; see paragraph [0076] and [0079]) comprising:
a transmission section (i.e., transceiver module 716) that transmits 
configuration information including resource allocation and a number of times of repeated transmission to a terminal (i.e., wireless device 720; see figure 14) (see paragraphs [0076]-[0077]); and
a reception section (i.e., transceiver module 716) that receives an uplink shared channel (PUSCH: Physical Uplink Shared Channel) that is transmitted by using a resource allocated by the configuration information (see paragraph [0080]),
wherein the terminal performs the repeated transmission of the PUSCH based on a number of times of repeated transmissions configured by the configuration information (as described in paragraph [0080]).
Khoryaev fails to disclose controls omission of at least one transmission in the repeated transmission based on resource information.
Lee discloses controls omission of at least one transmission in the repeated transmission based on resource information (see paragraphs [0083] and [0087]).

Regarding Claim 11, Khoryaev discloses a system comprising a terminal (i.e., wireless device 720; see figure 14) and a base station (i.e., node device 710; see paragraph [0076] and [0079]), wherein the terminal comprises:
a transmission section (i.e., transceiver module 724) of the terminal that transmits an uplink shared channel (PUSCH: Physical Uplink Shared Channel) by using a resource allocated by configuration information (see paragraph [0080]); and
a control section (i.e., processing module 722) that performs repeated transmission of the PUSCH based on a number of times of repeated transmissions configured by the configuration information (see paragraph [0080]), and
the base station comprises:
a transmission section (i.e., transceiver module 716) of the base station that transmits the configuration information to the terminal (see paragraphs [0076]-[0077]); and
a reception section (i.e., transceiver module 716) that receives the PUSCH (see paragraph [0080]).
Khoryaev fails to disclose wherein the control section controls omission of at least one transmission in the repeated transmission based on resource information.
Lee discloses wherein the control section controls omission of at least one transmission in the repeated transmission based on resource information (see paragraphs [0083] and [0087]).

Regarding Claim 8, Khoryaev and Lee disclose the terminal as described above.  Khoryaev further discloses wherein the resource information indicates a slot configuration (see paragraphs [0076] and [0077]).
	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645           
July 27, 2021